ON PETITION FOR REHEARING.
Insofar as the facts and the law and its application are concerned they are in nowise materially unlike those involved in the case of Murray, et al., v. Newsom, as Liquidator, in which opinion was filed in this Court on June 27th, 1933.
Therefore, the law as enunciated in that case rules this and the decree here appealed from should be reversed on authority of the opinion and judgment in that case. *Page 787 
It is so ordered.
Reversed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.